Citation Nr: 9902666	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-08 352	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the Department of Veterans Affairs 
Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active military service with the United 
States Air Force from June 1953 to July 1957 and from 
September 1957 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Wichita, Kansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  By way of history, in 
February 1995, the Chairman of the Board granted the 
veterans request for reconsideration pursuant to 38 U.S.C.A. 
§ 7103(b) (West 1991 & Supp. 1998), effectively vacating a 
decision of the Board dated in August 1990, which denied 
service connection for retinitis pigmentosa.  In a 
reconsideration decision dated in June 1995, the Board denied 
service connection for retinitis pigmentosa.  The veteran 
appealed to the United States Court of Veterans Appeals 
(Court) and on June 11, 1996, the Court vacated the Boards 
decision and remanded the case pursuant to a joint motion for 
remand and to stay further proceedings.  In October 1996, the 
Board remanded the case to the RO for further development.  
To the extent possible all requested development has been 
accomplished; thus, the Board will address the merits of the 
veterans claim.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that clinical symptoms of retinitis 
pigmentosa were initially manifested during his period of 
military service, thus warranting service connection.  To the 
extent that such disorder pre-existed military service, he 
argues that his military duties involved excessive eye strain 
that caused a permanent increase in the severity of his 
retinitis pigmentosa and more rapid vision loss.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
two-volume claims file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for retinitis pigmentosa.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The competent evidence of record does not show that 
retinitis pigmentosa clearly pre-existed the veterans 
military service.

3.  The competent and probative evidence of record shows that 
retinitis pigmentosa was first diagnosed many years after the 
veterans discharge from military service; such evidence does 
not show that retinitis pigmentosa had its onset during 
military service or, if present during service, underwent any 
demonstrable increase in severity during that time, or that 
it is otherwise related to service.


CONCLUSION OF LAW

Retinitis pigmentosa was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service with the United 
States Air Force from June 1953 to July 1957 and from 
September 1957 to June 1962.  Of record is the report of 
medical examination completed at enlistment in June 1953.  
That report indicates that the veterans eyes were normal and 
that his visual acuity was 20/20, each eye.  Serology was 
negative.  At that time, he marked yes to having or 
having had eye trouble and to having ever worn glasses.  A 
few days later the veteran was found to have uncorrected near 
vision of 20/40, each eye, corrected to 20/20, each eye.  He 
was noted to have a history of glasses for astigmatism, not 
considered disqualifying.  In June 1955, while hospitalized 
for obesity, the veteran was noted to have a weakly positive 
serology, which was to be re-checked.  A repeat serology was 
strongly positive but with no titer.  It was reported that in 
1952 the veteran had had a penile lesion that was not an 
ulcer and had disappeared in a week.  No residuals were 
currently found.  Treatment with penicillin was to be 
started.  The diagnostic impression was latent lues.  When 
the veteran was examined in July 1957, in connection with 
separation from service, ophthalmoscopic examination was 
normal.  Serology was negative.  Distant visual acuity was 
reported as 20/40, corrected to 20/30, right eye, and 20/30, 
corrected to 20/60, left eye.  It was noted that glasses 
were worn.  A summary of defects and diagnoses notes that the 
veteran had defective visual acuity in each eye and that, 
although he wore glasses, they did not properly correct.  The 
veteran denied a history of eye trouble but indicated that he 
had worn glasses.  

The report of medical examination at the time of re-
enlistment in September 1957 indicates that serology was 
negative.  Ophthalmoscopic examination was normal.  The same 
visual acuity findings and relevant comments noted on the 
July discharge examination were again reported.  The report 
of a May 1962 service separation examination shows that the 
veterans eyes were normal on ophthalmoscopic examination.  
General eye examination was noted to be abnormal with 
reference to a diagnosis of myopia with bilateral 
astigmatism.  The veterans uncorrected visual acuity was 
20/30, right eye, and 20/25, left eye, corrected to 20/20, 
each eye.  The veteran denied a history of eye trouble. 

In June 1970 the RO received the veterans initial claim for 
VA benefits based on loss of vision, which, he indicated, 
dated back to December 1966.  He identified post-service 
treatment for his eyes by Drs. Donald H., in December 1967; 
Mack C., in June 1968; Lloyd W., in August 1969 and March 
1970; and Lowell W., in May 1970. 

Records received in 1992 reflect that the veteran was seen in 
June 1968 by Mack C., M.D., and diagnosed with retinitis 
pigmentosa at that time.

In a medical certificate dated in July 1970, Dr. Lloyd W. 
reported having treated the veteran on September 2 and 5, 
1970, and on 10 Mar. 1970, for vision loss, with a 
diagnosis of retinitis pigmentosa in each eye.  Attached 
clinical records from Dr. Lloyd W. are dated September 2 and 
September 5, 1969, and March 10 and July 9, 1970.  Those 
records refer to a diagnosis in April 1964 of a disorder that 
is numerically coded.  The veteran provided a history of poor 
vision since having had the measles at age 10.  Examination 
by Dr. Lloyd W. in September 1969 resulted in a diagnosis of 
bilateral retinitis pigmentosa.

In August 1970 the veteran reported for a VA examination for 
retinitis pigmentosa.  He complained of difficulty seeing, 
night blindness, and eye itching and blurring.  He denied a 
history of retinitis pigmentosa in his mothers family but 
did not know about his fathers family.  Examination revealed 
that the veterans visual acuity could not be improved, and 
there was optic atrophy in each eye.  The veteran gave a 
history of having had syphilis many years earlier.  The 
impression was a possible additional diagnosis of syphilitic 
optic atrophy.

Statements dated in September and October 1971, from Dr. 
Lowell W. are to the combined effect that the veteran had 
been under his care since June 29, 1970, at which time 
examination revealed advanced stages of retinitis pigmentosa, 
and that vision was hand movements only.  

In a statement dated in January 1972, Dr. Mack C. reported 
that the veterans bilateral visual acuity was less than 
20/400.

In February 1972 the veteran presented for a VA examination.  
At that time his visual acuity was less than 20/400 in each 
eye, not correctable.

In a letter to Dr. Mack C., dated in April 1974 and received 
by the VA in 1988, Leslie N., M.D., stated that the veteran 
had had retinitis pigmentosa since about 1968.  Dr. 
Leslie N. stated that on examination there was evidence of 
rather marked retinitis pigmentosa plus attenuation of the 
veterans arterioles and bone-spicule configuration of the 
pigment throughout the mid-periphery spicule.  

The claims file contains the report of an eye examination 
conducted by Dr. Mack C. in November 1976, also received in 
1988.  It was reported that the veteran had been first seen 
at that office in June 1968 with a diagnosis of bilateral 
retinitis pigmentosa, which had continued to advance.  Also 
of record are clinical records from Dr. Mack C. and the Eye 
Clinic of Wichita, dated in the 1980s.   

In September 1978 the RO received a statement in which the 
veteran requested that his claim of entitlement to service 
connection for retinitis pigmentosa be considered on the 
basis that such existed since birth and had been aggravated 
during active military service due to his having done 
clerical work for eight years.

In a letter dated in October 1978, Dr. Mack C., related 
treating the veteran for several years for retinitis 
pigmentosa and that the veterans current visual acuity was 
finger counting at one-to-two feet.  In a letter dated later 
in October 1978, Dr. Mack C. stated that retinitis pigmentosa 
is a hereditary disease and the background is from birth.

In a letter dated in November 1978, Donald H., M.D., reported 
having seen the veteran in December 1967, with a severe 
decrease of visual acuity and severe constriction of visual 
fields.  At that time the veteran was told that he had 
retinitis pigmentosa.  Dr. Donald H. related that the veteran 
had recently requested an opinion that his retinitis 
pigmentosa was service-connected.  Dr. Donald H. stated that 
retinitis pigmentosa was a defect that was inherited and 
untreatable, expressing the opinion that a veteran who was 
accepted without examination of the eyes and who gave eight 
years to the service had some just claim for 
compensation.  

In VA Form 1-9, received by the RO in December 1978, the 
veteran argued that at entry into service, and again at 
discharge, military physicians failed to dilate his eyes, and 
had they done so his retinitis pigmentosa would have been 
identified.  The veteran further stated that during service 
he incurred eye strain due to improper office lighting.

In a letter dated in July 1988, Terria W., M.D., notified Dr. 
Leslie N. that she had seen the veteran.  Dr. Terria W. noted 
that the veteran had had a diagnosis of retinitis pigmentosa 
for many years and had sought evaluation by her in hopes 
that I would substantiate that his retinitis pigmentosa was 
acquired while in the service, because he was using his 
eyes.  Dr. Terria W. reported having told the veteran that 
retinitis pigmentosa was usually an inherited disease and 
that, to her knowledge, use of the eyes did not exacerbate 
any decrease in visual acuity.  Dr. Terria W. stated that the 
veteran apparently had seen Dr. Donald H. in the past and, in 
reviewing the old records, Dr. Donald H. stated that the 
condition was present in 1953 when inducted and in 1962 on 
discharge.  Apparently, he is trying to fight this issue.  
Dr. Terria W. noted her findings on examination and requested 
that Dr. Leslie N. evaluate the veteran and comment on 
whether the veteran would be entitled to the benefits he was 
requesting.  

In a letter dated in August 1988, Dr. Leslie N. related 
having evaluated the veteran, and set out the findings.  Dr. 
Leslie N. agreed with Dr. Terria W. that retinitis pigmentosa 
was an inherited disease, unrelated to how one used his eyes.  
Dr. Leslie N. noted that the veteran would probably be able 
to claim some form of disability only if he could 
substantiate that his retinitis pigmentosa was diagnosed in 
service.

In a letter dated in September 1988, Terria W., M.D., 
reported that she had evaluated the veterans eye problem in 
July 1988 and that the veteran apparently requested a 
statement for the VA.  Dr. Terria W. stated that retinitis 
pigmentosa was an inherited disease for which there was no 
known treatment.  She related that she had access to Dr. 
Donald H.s old records and that It is stated that this 
condition was present in 1953 and also in 1962.  Dr. Terria 
W. declined to offer an opinion as to when retinitis 
pigmentosa began, stating that that should be ascertained 
by the [VA] records when he was inducted into the service.  
She further stated that if the veteran had no signs of 
retinitis pigmentosa upon induction and developed it while in 
service, then he is certainly visually disabled. 

In a letter dated in November 1989, Donald R., M.D., 
associated with the Wichita Eye Clinic, reported that the 
veteran had first been examined at the office by Dr. Mack C. 
in 1968, at which time the diagnosis was retinitis pigmentosa 
and that he had been seen intermittently since then.  

In January 1990 the veteran presented testimony at an RO 
hearing.  He reported having had problems with blurred vision 
prior to entry into service.  Transcript at 2.  He related 
that he began to have problems with his vision during his 
second year of service, for which his prescription was 
changed.  Transcript at 4.  He related that his eyes would 
sometimes run and that he would have problems driving.  
Transcript at 6-7.  He stated that he had had multiple 
accidents due to blurring and double vision.  Transcript at 
7.  The veteran related post-service treatment beginning in 
1964 and stated that physicians had told him that the in-
service eyestrain could have made his retinitis pigmentosa 
worse.  

In a letter dated in November 1992, a friend of the veteran, 
Lilla K., reported remembering that the veteran had problems 
with his vision in 1965 and 1966, with poor visual judgment 
when driving or reaching for objects.  In another statement, 
also dated in November 1992, Katherine O. reported having 
ridden as a passenger in the veterans car in 1957, 1958 and 
1959.  She stated that the veteran had noticeable difficulty 
driving in the evening and near curbs, parked cars and 
driveways.  


In a letter dated in September 1990, a Veterans Service 
Officer (VSO) presented several questions regarding retinitis 
pigmentosa to a private physician, David N., M.D.  The VSO 
asked Dr. David N. the following questions:

1) Is it reasonable to use symptoms such 
as refractive error, myopia, astigmatism, 
or defective color vision shown on 
earlier examinations as symptoms 
sufficient to establish a date of onset 
earlier than the actual diagnosis?

2) Can it be said that retinitis 
pigmentosa causes night vision 
impairment?

3) Is the measurement of central visual 
acuity a reasonable measurement of the 
rate of progression of retinitis 
pigmentosa where the diagnosis and any 
testing is only done at the end of the 
period in question?

Dr. David N. responded that 1) none of the symptoms mentioned 
were sufficient to establish either a diagnosis of retinitis 
pigmentosa or a date of onset earlier than the actual 
diagnosis; 2) there are many causes of night vision and a 
clear history of early onset (childhood prior to the age of 
six or seven) is typical of retinitis pigmentosa; and 3) 
central visual acuity was absolutely not a reasonable 
measurement of the progression of retinitis pigmentosa. 

A medical report dated in December 1993 reflects that the 
veteran underwent extracapsular cataract extraction with 
insertion of an intraocular lens in the right eye.  In April 
1994, he underwent extracapsular cataract extraction with 
insertion of an intraocular lens in the left eye.  

In October 1996, records pertaining to the veteran were 
received from the Social Security Administration.  The 
include the following:

A medical record of June 1970, by Lloyd W., M. D., in which 
he reported that the veteran had about a 25-year history of 
vision loss and that the veteran also suffered from night 
blindness.  The diagnosis was retinitis pigmentosa.  

A list of medical treatment, indicating that retinitis 
pigmentosa was first confirmed in 1967 or 1968 by Dr. Mack C.

A June 1970 report of disability review indicating that in 
1965 the veteran was having trouble seeing at night and was 
told by a doctor that he had night blindness and that he had 
been born with it.  Reportedly, he had continued working and 
had good vision until 1968, when he had to have his lenses 
changed and was told he had retinitis pigmentosa. 

A June 1970 statement from Lowell W., M.D., indicating that 
the veteran had had decreased vision for the last 10 years 
and that the diagnosis was retinitis pigmentosa.  

The veteran was afforded a VA examination in December 1996.  
The examination was conducted by Dr. Lloyd W., who related 
the veterans history of vision problems, noting that there 
was no familial vision loss and no incident of head injury.  
Examination revealed the veteran to have light perception 
only in both eyes.  Examination also revealed aphakia in both 
eyes and some thickening of the posterior capsule.  There was 
a marked loss of color in the eyes.  The diagnoses included 
far-advanced retinitis pigmentosa bilaterally.  In a February 
1997 addendum, Dr. Lloyd W. stated that retinitis pigmentosa 
was a genetically caused disease that would not have been 
aggravated by any occupation during the veterans military 
service.  

In October 1997, the Board referred the veterans case for 
the opinion of an independent medical expert in ophthalmology 
(IME).  In an opinion dated in April 1998, the IME defined 
retinitis pigmentosa as a group of hereditary retinal 
diseases characterized by onset of night blindness 
(nyctalopia) in childhood or early adulthood, progressive 
loss of peripheral visual field typically with midzonal 
visual field loss (i.e., a ring scotoma), and progressive 
loss of central visual acuity, usually culminating in 
bilateral loss of light perception by middle age or later.  
He stated that noted that the earliest clinically evident 
retinal abnormalities included discoloration of the retinal 
pigment epithelium, narrowing of the peripheral retinal blood 
vessels, and migration of pigment containing cells into the 
overlying retina, usually in an annular zone in the mid-
peripheral fundus.  The physician further stated that, later, 
the area of pigment abnormality increased, the optic nerve 
head became pale, and abnormalities such as posterior 
subcapsular cataract, vitreous cell, cystoid macular edema, 
retinal pigment epithelium atrophy and epiretinal membrane 
could develop.  

The IME noted that the time of onset of retinitis pigmentosa 
could vary widely, with nyctalopia being an early complaint 
and central visual loss occurring relatively late in the 
disease.  Based on review of the veterans records, the IME 
found no definite evidence that retinitis pigmentosa was 
present prior to or during the periods of active service, 
noting, however, that some cases of retinitis pigmentosa were 
detected only when the disease was advanced due to the fact 
that early visual field abnormalities may go undetected and 
that central vision may still be good when the only 
significant complaint is night blindness (nyctalopia).  The 
IME noted that the first complaint of nyctalopia was recorded 
in August 1970.  

The IME then stated that several findings in the record 
suggested that retinitis pigmentosa may have been present 
prior to service; for instance, there was a reference that 
the veteran had poor vision since age 10.  The physician 
noted; however, that such complaint was nonspecific and could 
be due to anything from retinitis pigmentosa to uncorrected 
refractive error.  He also noted a record dated in July 1970 
indicating that the veteran had a 25-year history of visual 
loss and that it indicated the veteran had been seen by Dr. 
Lloyd W. on September 2 and September 5, 1960 and on March 
10, 1970.  The IME stated that review of those records 
could provide a definitive answer to the question of 
whether retinitis pigmentosa was present during at least one 
of the veterans two periods of active service.  


The IME also noted as potentially confounding the fact 
that the veteran was seropositive for syphilis in June 1955, 
but stated that such etiology was doubtful since by 1957 
syphilis serology was negative.  He summarized that the lack 
of positive clinical evidence in the record for retinitis 
pigmentosa during or prior to active service did not 
eliminate the possibility that the disease was present at 
those times.  The IME concluded that he was unable to state 
when the disease, retinitis pigmentosa, was first clinically 
shown, noting that the first evidence of retinitis pigmentosa 
in the available records was in September 1969.  He finally 
stated that retinitis pigmentosa had a natural tendency to 
progression and that any increase during active service could 
reasonably be attributed to natural progression of the 
disease.

II.  Laws and Regulations Pertinent to Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. §§ 
1111, 1132, 1137 (West 1991); 38 C.F.R. § 3.304(b) (1998).  
There are medical principles so universally recognized as to 
constitute clear and unmistakable proof, and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c).  The burden of 
proof is on the government to rebut the presumption of sound 
condition upon induction by showing that the disorder existed 
prior to service, and if the government meets this 
requirement, by showing that the condition was not aggravated 
in service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The question of entitlement to service connection for 
hereditary diseases, and specifically for retinitis 
pigmentosa, has been previously considered by the VA Office 
of the General Counsel (GC).  The provisions of 38 C.F.R. § 
3.303(c) provide that congenital or developmental defects as 
such are not diseases or injuries within the meaning of 
applicable legislation.  Whether 38 C.F.R. § 3.303(c) 
effectively removed familial or hereditary conditions like 
retinitis pigmentosa from the scope of 38 U.S.C.A. § 1110 was 
the subject of a GC precedent opinion, which held that 
service connection may be granted for diseases, such as 
retinitis pigmentosa, but not for congenital, developmental 
or familial defects, if the evidence as a whole establishes 
that the familial disease in question was incurred in or 
aggravated during service within the meaning of VA law and 
regulations.  VAOPGCPREC 82-90 (July 18, 1990).

In this regard, GC determined that retinitis pigmentosa and 
most other diseases of hereditary origin can be incurred or 
aggravated in service in the sense contemplated by Congress 
in Title 38 if their symptomatology did not manifest itself 
until after entry on duty.  The mere genetic or other 
familial predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at some 
time in his or her lifetime, does not constitute having the 
disease.  Only when symptomatology and/or pathology exists 
can an individual be said to have developed the disease.  It 
was also noted that even where a hereditary disease has 
manifested some symptoms prior to entry on duty, it may be 
found to have been aggravated during service if it progresses 
during service at a greater rate than normally expected 
according to accepted medical authority.  Service connection 
may thus be granted for hereditary diseases which either 
first manifest themselves during service or which pre-exist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

III.  Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107; that is he has presented evidence 
showing the current existence of retinitis pigmentosa and 
medical opinions as to the possibility of relationship 
between such disease and military service.  The veteran has 
been examined by the VA in connection with his claim and has 
presented argument and evidence in support of his claim.  
Special medical opinions, including an IME opinion, have also 
been obtained in connection with his claim.  The veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  The Board thus finds all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.


The veterans service medical records for both periods of 
service reflect no difficulty with night vision, no abnormal 
retinal findings, and no diagnosis of retinitis pigmentosa.  
Those records show some decrease in visual acuity, with 
myopia and astigmatism the only diagnoses given.  

As retinitis pigmentosa or any relevant abnormality was not 
noted upon entrance into service, the presumption of 
soundness attached to the veteran in that respect.  See 
38 C.F.R. § 3.304(d).  A review of the claims file is 
negative for clear and unmistakable evidence to overcome that 
presumption.  Although multiple competent medical 
professionals have opined that retinitis pigmentosa is 
congenital, that is, the veteran was born with the 
predisposition to develop retinitis pigmentosa, there is no 
competent medical evidence or opinion of record that symptoms 
sufficient to identify retinitis pigmentosa pre-existed 
service.  The available competent medical evidence points 
only to a possibility that retinitis pigmentosa was present 
during or prior to service, with physicians indicating that 
available clinical records are insufficient to establish the 
onset of retinitis pigmentosa.  

Although the veteran has stated that his retinitis pigmentosa 
did in fact pre-exist service and was aggravated therein, he 
is not shown to possess a recognized degree of medical 
knowledge that would render his own opinion competent.  
Although he is competent to testify as to his symptoms, his 
lay statements alone are not sufficient to establish that any 
pre-service eye or vision symptoms were attributable to 
retinitis pigmentosa.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the veteran is presumed to have been of sound condition on 
service entrance with respect to retinitis pigmentosa, and as 
there is no clear and unmistakable rebuttal evidence in the 
record, the question is not one of aggravation; rather, it is 
whether retinitis pigmentosa was shown during the veterans 
periods of service or whether there is a competent medical 
basis upon which to otherwise relate retinitis pigmentosa to 
service.

In that regard, the Board notes that the first documented 
diagnosis of retinitis pigmentosa of record was in June 1968, 
many years after the veterans discharge from service.  The 
veteran has argued that during service and thereafter, he had 
visual problems characteristic of retinitis pigmentosa.  For 
instance, he reports continual decreased visual acuity and 
worsening night blindness.  While the veteran is competent to 
report his own observable symptoms, the Court has repeatedly 
held that a lay person is not competent to relate 
symptomatology to any medical diagnosis or to provide the 
requisite nexus between any existing diagnosis and service.  
Such requires a competent medical opinion.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Savage v. Gober, 
10 Vet. App. 289 (1997).  Thus, the veteran is not competent 
to establish the etiology or diagnosis of his vision 
problems. 

Clearly there are numerous post-service diagnoses of 
retinitis pigmentosa offered by competent medical 
professionals.  Many of those physicians offered no opinion 
as to the onset or etiology of the disorder and are of no 
probative value with respect to that question.  

The Board notes that in connection with several evaluations, 
physicians recorded a history of vision problems since age 
10, or a 25-year history of vision loss; however, despite any 
such histories, which might date the symptoms to before or 
during service, there is no clear opinion of record that 
retinitis pigmentosa was first manifested during service.  In 
fact, Dr. Leslie N., in connection with evaluation in April 
1974, stated that the veteran had had retinitis pigmentosa 
since about 1968, which is the time of the first documented 
diagnosis (by Dr. Mack C.).  Dr. Mack C. later stated that 
retinitis pigmentosa was a hereditary disease and that the 
background is from birth.  However, he did not opine, 
based on review of available records, that actual ocular 
pathology attributable to retinitis pigmentosa pre-existed 
service or was first shown during service.  Thus, that 
physicians statement is of little probative value, merely 
noting the accepted medical principle that the veteran was 
born with the inherited abnormality that eventually developed 
into retinitis pigmentosa. Dr. Terria W., in her September 
1988 statement, declined to offer an opinion as to the onset 
of retinitis pigmentosa absent review of records available at 
the time of the veterans induction into service, although 
she noted that Dr. Donald H.s records showed the veterans 
condition was present in 1953 and 1962.  However, in a 1978 
statement, Dr. Donald H., only reported having seen the 
veteran in December 1967 (and subsequently), with a severe 
decrease of visual acuity and severe constriction of visual 
fields.  Although the veteran authorized the release of Dr. 
Donald H.s records, none were received.

Two individuals have provided statements on the veterans 
behalf that they remember him having difficulty driving as 
early as 1957.  However, there is no indication that either 
Lilla K. or K.O., the affiants, possesses a medical 
background so as to be competent to relate the veterans 
symptoms to a diagnosis of retinitis pigmentosa.  See 
Grottveit, Espiritu, supra.

At the request of the veterans former representative an 
opinion was obtained from Dr. David N., to the effect that 
symptoms of refractive error, myopia, astigmatism or 
defective color vision, existing prior to the initial 
documented diagnosis of retinitis pigmentosa in 1968, were 
insufficient to establish a date of onset of retinitis 
pigmentosa earlier than 1968.  Dr. David N. further stated 
that a review of central visual acuity shown after service 
was not a reasonable measurement of the progression of 
retinitis pigmentosa.  This opinion does not relate the 
veterans retinitis pigmentosa to service.  In connection 
with the VA examination in December 1996, with a 
February 1997 addendum, Dr. Lloyd W. also did not relate 
retinitis pigmentosa to service.  

Most probative in this case is the October 1997 opinion 
obtained from the IME, who had access to the complete record, 
including the veterans medical history, the service medical 
records and records of post-service treatment beginning with 
the initial documented diagnosis in 1968.  That physician 
noted that there was some evidence suggestive that retinitis 
pigmentosa was present prior to or during service, but, found 
that the veterans complaints of poor vision since age 10, 
and/or a 25-year history of visual loss and poor night 
vision, first documented in the record as a complaint in 
1970, were too nonspecific and could be related to causes 
other than retinitis pigmentosa.  The IME did not opine that 
the onset of retinitis pigmentosa was prior to or during 
service on that basis.  Although he referred to a record 
noting that the veteran had been seen by Dr. Lloyd W. on 
September 2 and 5, 1960 and March 1970 and stated that a 
review of those records could definitively show whether 
retinitis pigmentosa was present during service, Dr. Lloyd 
W.s clinical records are in the claims file and show 
treatment on September 2 and September 5, 1968, not 1960.  
Such dates are consistent with the veterans own reporting of 
treatment by Dr. Lloyd W., and there is no indication in the 
claims file that records from 1960 in fact exist.  

The IME, while acknowledging that the lack of positive 
clinical evidence for retinitis pigmentosa prior to or during 
service did not entirely eliminate the possibility that the 
disease was present then, concluded that the first actual 
evidence of retinitis pigmentosa was in September 1969, many 
years after service.  To the extent that the medical examiner 
raised the possibility that retinitis pigmentosa could have 
been manifested prior to or during service, the Court has 
held that medical evidence must be more than speculative to 
be probative.  Bostain v. West, 11 Vet. App. 124 (1998), 
Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); see also Perman v. Brown, 
5 Vet. App. 237, 241 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993) (where a physician is unable to offer a definite 
causal relationship that opinion may not be utilized in 
establishing service connection as such an opinion is non-
evidence and not probative in establishing service 
connection).

Multiple physicians have acknowledged that there is no 
clinical evidence to support a finding that retinitis 
pigmentosa pre-existed service or was first manifested 
therein.  Several physicians have in fact stated that the 
available clinical evidence is insufficient to establish the 
presence of retinitis pigmentosa prior to the 1968 diagnosis.  
Accordingly, based on consideration of the entire record, the 
Board concludes that the preponderance of the competent and 
probative evidence is against the claim.

Finally, to the extent that the veteran argues retinitis 
pigmentosa did in fact pre-exist service, the competent 
medical opinions obtained from several physicians clearly set 
out that retinitis pigmentosa is a progressive disease and 
that any increased visual problems during service are 
attributable to the natural progression of the disease and 
not to eye strain or other occupational factors during 
service.  Thus, even were the veteran to establish the pre-
existence of retinitis pigmentosa, service connection based 
on aggravation would not be supported by the competent and 
probative evidence in the claims file.  38 C.F.R. § 3.306(b); 
Falzone v. Brown, 8 Vet. App. at 402.


ORDER

Service connection for retinitis pigmentosa is denied.



			
              RENÉE M. PELLETIER		THOMAS J. DANAHER
   Member, Board of Veterans' Appeals	          Member, 
Board of Veterans' Appeals



		
	FRANK J. FLOWERS
	Member, Board of Veterans' Appeals



			
	STEVEN L. KELLER	RONALD R. BOSCH
Member, Board of Veterans' Appeals	            Member, Board 
of Veterans' Appeals



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
